
	

113 SRES 70 IS: Designating the last full week of July 2013 as “National Moth Week”, recognizing the importance of moths in the United States, and recognizing the value of National Moth Week for promoting the conservation of moths and increasing the awareness, study, and appreciation of moths, their incredible biodiversity, and their importance to ecosystem health.
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 70
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the last full week of July 2013
		  as National Moth Week, recognizing the importance of moths in
		  the United States, and recognizing the value of National Moth Week for
		  promoting the conservation of moths and increasing the awareness, study, and
		  appreciation of moths, their incredible biodiversity, and their importance to
		  ecosystem health.
	
	
		Whereas moths are an incredibly diverse type of insect,
			 with more than 12,000 species in the continental United States and
			 Canada;
		Whereas moths live everywhere and in every habitat, from
			 inner cities to the most remote and wild places;
		Whereas moths are important pollinators and are an
			 essential part of the food web, providing food for a vast number of birds,
			 bats, and other animals;
		Whereas moths are indicators of a healthy environment, as
			 habitats rich in moths are diverse in other insects and wildlife;
		Whereas monitoring the diversity and distribution of moths
			 can provide vital clues to changes in the environment;
		Whereas knowledge about many moths and moth caterpillars
			 is limited;
		Whereas scientists believe that many moth species may be
			 declining;
		Whereas the lack of natural history information about many
			 moth species provides an opportunity for an individual to potentially make a
			 meaningful scientific contribution relating to moths;
		Whereas National Moth Week, which was established in 2011
			 in East Brunswick, New Jersey by the Friends of the East Brunswick
			 Environmental Commission, is a national and global collaboration of many
			 individuals, environmental groups, and conservation organizations focusing
			 much-needed attention on moths and their ecological, educational, and cultural
			 significance;
		Whereas participants of National Moth Week events collect
			 valuable information about moths and make that information available to
			 naturalists, ecologists, and conservation scientists;
		Whereas National Moth Week is intended to encourage
			 everyone, especially citizen scientists, to help increase knowledge about moths
			 through observation and study;
		Whereas National Moth Week was celebrated from July 23
			 through July 29, 2012, in more than 300 participating locations in 49 States,
			 Puerto Rico, the District of Columbia, and 28 countries;
		Whereas National Moth Week is celebrated each summer
			 during the last full week in July; and
		Whereas the National Moth Week Web site,
			 www.nationalmothweek.org, is filled with information and resources relating to
			 moths: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 last full week of July 2013 as National Moth Week;
			(2)recognizes the
			 importance of moths in the United States and the value of National Moth Week
			 for promoting the conservation of moths and increasing the awareness, study,
			 and appreciation of moths, their incredible biodiversity, and their importance
			 to ecosystem health;
			(3)applauds National
			 Moth Week and the efforts of participants to increase awareness about the
			 important role of moths and build support for increasing the study,
			 appreciation, and conservation of moths; and
			(4)encourages the
			 people of the United States to observe National Moth Week with appropriate
			 activities.
			
